DETAILED ACTION
Claims 1-20 are pending before the Office for review.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (U.S. Patent Application Publication 2019/0108982) hereinafter Yang’982 in view of YANG et al (U.S. Patent Application Publication 2021/0005425) hereinafter Yang’425.
With regards to claim 1, Yang’982 discloses a method of patterning a substrate, comprising: modifying a surface of a metal containing layer formed over a substrate position in a processing region of a processing chamber by exposing the surface of the metal containing layer to chlorine containing gas precursor for form a modified surface of the metal containing layer; directing plasma effluents of an inert gas precursor towards the modified surface of the metal containing layer, wherein the plasma effluents of the inert gas precursor are direct by applying a bias voltage to a substrate support holding the substrate; and thatching the modified surface of the metal containing layer with the plasma effluents of the inert gas precursor to form a first recess having a first sidewall in the metal containing layer, wherein the plasma effluents of the inert gas precursor selectively etch the modified surface of the metal containing layer relative to unmodified portions (Paragraphs [0104]-[0107], [0111]-[0112], [0134], [0148], [0152], [0159]-[0161] discloses providing a patterned substrate to etch a 3D structure wherein the etching generates a directional etch using a halogen containing gas; forming a plasma using a reactant gas such as argon and directing the ions of the argon and applying a bias voltage to the substrate during the introduction of the inert gas precursor and etching a pattern to form a contact hole wherein the etching selectively removes the modified region with regards to the unmodified region).
Yang’982 does not explicitly disclose an oxygen containing precursor and anisotropicllay etching the modified surface of the metal containing layer with the plasma effluents of the inert gas precursor.
Yang’425 discloses a method of patterning a substrate comprising; modifying a surface of a metal containing layer formed over a substrate position in a processing region of a processing chamber by exposing the surface of the metal containing layer to a chlorine containing precursor and an oxygen containing gas precursor to form a modified surface of the metal containing layer, directing plasma effluents of an inert gas precursor towards the modified surface of the metal containing layer, wherein the plasma effluents of the inert gas precursor are directed by applying a bias voltage to a substrate support holding the substrate, and anisotropically etching the modified surface of the metal containing layer with plasma effluents of the inert gas precursor (Paragraphs [0005], [0010], [0032] discloses modifying the surface of a metal layer on a substrate using a combination of chlorine and oxygen gases, using  removal gas such as an inert gas with a plasma t for plasma species and the anisotropic ion bombardment to remove the modified metal surface from the substrate).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yang’982 to include the combination of chlorine and oxygen precursor gas as rendered obvious by Yang’425 because the reference of Yang’425 because the combination of chlorine and oxygen containing precursor provides for a faster etch rate and smooth surface  (Paragraphs [0032], [0052], [0060]) and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired modification using the chlorine and oxygen precursor gas combination as rendered obvious by the teachings of Yang’425.
With regards to claim 2, the modified teachings of Yang’982 renders obvious wherein the inert gas precursor is argon (Yang’982 Paragraph [0160],Yang’425 Paragraph [0032]).
With regards to claim 3, the modified teachings of Yang’982 renders obvious wherein the metal containing layer comprises ruthenium (Yang’425 Paragraph [0007], [0046]-[0047]).
With regards to claim 4, the modified teachings of Yang’982 renders obvious wherein anisotropically etching the modified surface of the metal containing layer forms a feature comprising ab bit-line metal containing layer (Yang’425 discloses forming smooth metal lines).
With regards to claim 5, the modified teachings of Yang’982 discloses wherein a single processing gas of chlorine can be used at 180 sccm (Yang’982 Paragraphs [0203]-[0204]) wherein the total gas can be a very high O2/Cl2 ratio which can be understood as 90%O2 /10% Cl2 (Yang’425 Paragraphs [0060]-[0061]) rendering obvious chlorine containing gas precursor in amounts such as 18 sccm which overlaps Applicant’s claimed amount of from about 10 sccm to about 50 sccm; and oxygen containing precursor flows into the processing region at a flow rate of about 162 sccm which although is sufficiently close enough to render about from about 100 sccm to about 150 sccm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Yang’982 renders obvious wherein a pressure within the processing region while modifying the surface of the metal containing layer and anistropically etching the modified surface of the metal containing layer is maintained between 5 mTorr – 200 mTorr (Yang’982 Paragraph [0163] Table1) which renders obvious at or below about 20 mTorr. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, the modified teachings of Yang’982 renders obvious wherein the bias voltage directing the plasma effluents of the inert gas precursor towards the modified surface of the metal containing is a100-1000Watts (Yang’425 [0055]) which renders obvious at or below 150 watts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 8, the modified teachings of Yang’982 renders obvious repeating the method at least one additional cycle (Paragraph [0171]).
With regards to claim 9, the modified teachings of Yang’982 discloses wherein the temperature of the processing chamber is maintained between 0-120°C (Yang’982 Paragraph [0163] Table 1) which renders obvious Applicant’s claimed range of at or below about 50 degrees Celsius. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 10, the modified teachings of Yang’982 renders obvious wherein modifying the surface of the metal containing layer is performed without etching the surface of the metal containing layer (Yang’982 [0151]).
With regards to claim 11, the modified teaching of Yang’982 renders obvious implanting inert gas ions into the surface of the metal containing layer prior to modifying the surface of the metal containing layer (Yang’982 Paragraphs [0160], [0171] discloses performing an argon implantation followed by a modification of the argon treated surface at the beginning of the next cycle).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (U.S. Patent Application Publication 2019/0108982) hereinafter Yang’982 in view of YANG et al (U.S. Patent Application Publication 2021/0005425) hereinafter Yang’425, as applied to claims 1-11, in further view of TAN et al (U.S. Patent Application Publication 2017/0194166).
With regards to claims 12-15, the modified teachings of Yang’982 renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Yang’892 do not explicitly disclose exposing the first recess to an etchant gas mixture including a passivation gas and an etchant gas to remove additional metal from the metal-containing layer; forming a plasma of the etchant gas mixture; passivating, with plasma effluents of the passivation gas the first sidewall of the first recess; and anisotropically etching the first recess with plasma effluents of the etchant gas to deepen the first recess with a second sidewall in the metal-containing layer aligned with the first sidewall; wherein the passivation gas is selected from nitrogen (N2), sulfur dioxide (SO2), or a combination thereof and wherein the etchant gas comprises oxygen (O2) and chlorine (Cl 2).
Tan renders obvious exposing the first recess to an etchant gas mixture including a passivation gas and an etchant gas to remove additional metal from the metal-containing layer (Paragraphs [0030]-[0033] discloses providing an etchant gas of Cl2 and a passivating gas to etch the bottom of the trench or a metal layer 101); forming a plasma of the etchant gas mixture; passivating, with plasma effluents of the passivation gas the first sidewall of the first recess; and anisotropically etching the first recess with plasma effluents of the etchant gas to deepen the first recess with a second sidewall in the metal-containing layer aligned with the first sidewall (Paragraphs [0030]-[0040] discloses forming passivation layer 109 in trench in 105 in metal layer 101 on the ideals then further etching the trench105 and forming unpassivated areas 111) ; wherein the passivation gas is selected from nitrogen (N2), sulfur dioxide (SO2), or a combination thereof (Paragraph [0033]) and wherein the etchant gas comprises oxygen (O2) and chlorine (Cl 2) (Paragraph [0036]-[0037]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Yang’982 to include the combination of chlorine etching and passivation as taught by Tan because the reference of Tan teaches that such etching an passivation prevent lateral etching (Paragraph [0038])) and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired etching while suppressing lateral etching using the etching and passivation as rendered obvious by Tan. MPEP 2143D.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (U.S. Patent Application Publication 2017/0194166) in view of YANG et al (U.S. Patent Application Publication 2021/0005425) hereinafter Yang’425.
With regards to claim 16, Tan discloses a method of patterning a substrate, comprising: exposing a surface of a metal containing layer formed over a substrate position in a processing region of a processing chamber to an etchant gas mixture including a passivation gas elected from N2 and SO2 and an etchant gas comprising O2 and Cl2 and anisotropically etching the metal containing layer with a plasma of the etchant gas (Paragraphs [0006]-[0013], [0031]-[0033]).
Tan does not explicitly disclose wherein the metal containing layer comprises ruthenium.
Yang’425 discloses exposing a metal containing layer comprising tungsten or ruthenium to an etching gas comprising chlorine and oxygen (Paragraphs [0005], [0010], [0032]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the combination of chlorine and oxygen precursor gas as rendered obvious by Yang’425 because the reference of Yang’425 because the combination of chlorine and oxygen containing precursor provides for a faster etch rate and smooth surface  (Paragraphs [0032], [0052], [0060]) and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired modification using the chlorine and oxygen precursor gas combination as rendered obvious by the teachings of Yang’425.
With regards to claims 17 and 18, the modified teachings of Tan renders obvious modifying a surface of the ruthenium-containing layer by exposing the surface of the ruthenium-containing layer to plasma effluents of a chlorine-containing gas precursor and an oxygen-containing gas precursor to form a modified surface of the metal-containing layer prior to exposing the surface of the ruthenium-containing layer to the etchant gas mixture and wherein anisotropically etching the ruthenium-containing layer with a plasma of the etchant gas mixture removes the modified surface of the ruthenium-containing layer.  (Yang’425 Paragraphs [0005], [0010], [0032] discloses modifying the surface of a metal layer on a substrate using a combination of chlorine and oxygen gases, using  removal gas such as an inert gas with a plasma t for plasma species and the anisotropic ion bombardment to remove the modified metal surface from the substrate).
With regard to claim 19, Tan discloses a method of patterning a substrate, comprising: exposing a surface of a metal layer formed over a substrate, position in a processing region of a processing chamber to an etchant gas mixture comprising: oxygen, chlorine, and an inert gas of argon and an oxidizing gas of SO2 (Paragraphs [0006]-[0008]); anisotropically etching the metal containing layer with a plasma of the etchant gas mixture (Paragraphs [0031]-[0039]) comprising maintains the substrate a temperature of between 30 -°100 C (Paragraph [0040]) which overlaps Applicant’s claimed amount of between 20 to about 40 degrees Celsius and maintaining the plasma of the etchant gas mixture at a pressure from about 0.5 – 400 mTorr (Paragraph [0040]) which overlaps Applicant’s claimed amount of 10 mTorr to about 20 mTorr.
Tan does not explicitly disclose etching ruthenium and a mixture comprising 50-220 sccm of O2, 10 to 100 sccm of Cl2, 100-300 sccm of argon and 5-100 sccm of N2 or 10-30 scm of SO2.
Yang’425 renders obvious a process of etching ruthenium (Paragraph [0047]) wherein the ratio gas can be a very high O2/Cl2 ratio which can be understood as 90%O2 /10% Cl2 (Yang’425 Paragraphs [0060]-[0061]). Tan discloses a gas of 100 sccm (Tan Paragraph [0053]) which given the ratio would provide 90 sccm of oxygen and 10 scc0 of Cl2 which renders obvious Applicant’s claimed 50-200 sccm of O2 and 10-100 sccm of Cl2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) A Tan as modified by Yang’425 discloses wherein the argon is provided in sufficient amount to provide a smooth wall (Yang’425 Paragraph [0056]) and the SO2 is provided in sufficient amount to passivate the sidewall (Tan Paragraph [0033]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of argon and SO2 to amounts including Applicant’s claimed amount of 100-300 sccm of argon and 10-30 sccm of SO2 in order to provide to desired smooth walls and passivation during etching as taught by the modified teachings of Tan. MPEP 2144.05(II)(A) (Tan Paragraph [0033], Yang’425 Paragraph [0056]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the combination of chlorine and oxygen precursor gas as rendered obvious by Yang’425 because the reference of Yang’425 because the combination of chlorine and oxygen containing precursor provides for a faster etch rate and smooth surface  (Paragraphs [0032], [0052], [0060]) and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired modification using the chlorine and oxygen precursor gas combination as rendered obvious by the teachings of Yang’425.
With regards to claim 20, the modified teachings of Tan renders obvious wherein anisotropically etching the ruthenium containing layer forms a feature comprising a bit-line ruthenium containing layer (Yang’425 Paragraph [004] discloses making smooth metal lines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713